 



Exhibit 10.15
AMENDMENT TO AMENDED AND RESTATED CREDIT AND SECURITY AGREEMENT
          THIS AMENDMENT (this “Amendment”) is entered into as of October 25,
2006, by and among:
     (a) Rock-Tenn Financial, Inc., a Delaware corporation (“Borrower”),
     (b) Rock-Tenn Converting Company, a Georgia corporation (“Converting”), as
initial Servicer (the Servicer together with Borrower, the “Loan Parties” and
each, a “Loan Party”),
     (c) Variable Funding Capital Company LLC, a Delaware limited liability
company, as assignee of Blue Ridge Asset Funding Corporation (“VFCC” or a
“Conduit”), and Wachovia Bank, National Association, in its capacity as
liquidity provider to VFCC (together with its successor, “Wachovia” and together
with VFCC, the “VFCC Group” or a “Conduit Group”),
     (d) Three Pillars Funding LLC, a Delaware limited liability company (“TPF”
or a “Conduit”), and SunTrust Bank, in its capacity as liquidity provider to TPF
(together with its successor, “SunTrust” and together with TPF, the “TPF Group”
or a “Conduit Group”),
     (e) Wachovia Bank, National Association, in its capacity as agent for the
VFCC Group (together with its successors and assigns in such capacity, the “VFCC
Agent” or a “Co-Agent”), and SunTrust Capital Markets, Inc., in its capacity as
agent for the TPF Group (together with its successors and assigns in such
capacity, the “TPF Agent” or a “Co-Agent”), and
     (f) Wachovia Bank, National Association, in it capacity as administrative
agent for the Lenders hereunder or any successor administrative agent hereunder
(together with its successors and assigns hereunder, the “Administrative Agent”
and together with the Co-Agents, the “Agents”),
with respect to that certain Amended and Restated Credit and Security Agreement
dated as of October 26, 2005, by and among the parties (the “Existing
Agreement”). The Existing Agreement as amended hereby is sometimes hereinafter
referred to as the “Agreement.”
          Unless otherwise indicated, capitalized terms used in this Amendment
are used with the meanings attributed thereto in the Existing Agreement.
WITNESSETH:
     WHEREAS, the parties wish to modify the Existing Agreement as hereinafter
set forth;
          NOW, THEREFORE, in consideration of the premises and the mutual
agreements herein contained, the parties hereto hereby agree as follows:

 



--------------------------------------------------------------------------------



 



          1. Amendment to Existing Agreement. Subject to the terms and
conditions hereinafter set forth, the parties hereby agree as follows:
          1.1. All references in the Existing Agreement to “Blue Ridge Asset
Funding Corporation” and to “Blue Ridge” (whether alone or as part of another
defined term) are hereby replaced with references to “Variable Funding Capital
Company LLC” and “VFCC”, respectively.
          1.2. Section 3.1 of the Existing Agreement is hereby amended and
restated in its entirety to read as follows:
     Section 3.1. CP Costs. Borrower shall pay CP Costs with respect to the
principal balance of the Loans from time to time outstanding.
          1.3. Section 14.5(b) of the Existing Agreement is hereby amended and
restated in its entirety to read as follows:
     (b) Each of the Lenders and each of the Agents shall maintain and shall
cause each of its officers, directors, employees, investors, potential
investors, credit enhancers, outside accountants, attorneys and other advisors
to maintain the confidentiality of any nonpublic information with respect to the
Originators and the Loan Parties, except that any of the foregoing may disclose
such information (i) to any party to this Agreement, (ii) to any provider of a
surety, guaranty or credit or liquidity enhancement to any Conduit, (iii) to the
outside accountants, attorneys and other advisors of any Person described in
clause (i) or (ii) above, (iv) to any prospective or actual assignee or
participant of any of the Agents or any Lender, (v) to any rating agency who
rates the Commercial Paper, to any Commercial Paper dealer, (vi) to any other
entity organized for the purpose of purchasing, or making loans secured by,
financial assets for which Wachovia or SunTrust (or one of their Affiliates)
acts as the administrative agent and to any officers, directors, employees,
outside accountants and attorneys of each of the foregoing, provided that each
Person described in the foregoing clause (ii), (iii), (iv), (v) or (vi) is
informed of the confidential nature of such information and, in the case of a
Person described in clause (iv), agrees in writing to maintain the
confidentiality of such information in accordance with this Section 14.5(b); and
(vii) as required pursuant to any law, rule, regulation, direction, request or
order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law). Notwithstanding the
foregoing, (x) each Conduit and its officers, directors, employees, investors,
potential investors, credit enhancers, outside accountants, attorneys and other
advisors shall be permitted to disclose Receivables performance information and
details concerning the structure of the facility contemplated hereby in summary
form and in a manner not identifying the Originators, the Borrower, the
Servicer, the Parent, or the Obligors to prospective investors in Commercial
Paper issued by such Conduit, and (y) the Conduits, the Agents and the Lenders
shall have no obligation of confidentiality in respect of any information which
may be generally available to the public or becomes available to the public
through no fault of theirs or their respective Affiliates.

2



--------------------------------------------------------------------------------



 



          1.4. The following new definitions are hereby inserted in Exhibit I to
the Existing Agreement in their appropriate alphabetical order:
          “VFCC Commercial Paper Rate” means, for any CP Tranche Period of VFCC,
a rate per annum equal to the sum of (i) the rate or, if more than one rate, the
weighted average of the rates, determined by converting to an interest-bearing
equivalent rate per annum the discount rate (or rates) at which VFCC’s Related
Commercial Paper outstanding during such CP Tranche Period has been or may be
sold by any placement agent or commercial paper dealer selected by the VFCC
Agent, plus (ii) the commissions and charges charged by such placement agent or
commercial paper dealer with respect to such Related Commercial Paper, expressed
as a percentage of the face amount thereof and converted to an interest-bearing
equivalent rate per annum.
          1.5. Each of the following definitions in the Existing Agreement is
hereby amended and restated in its entirety to read, respectively, as follows:
          “CP Costs” means:
          (A) for TPF, for each day, the sum of (i) discount or interest accrued
on its Related Commercial Paper at the TPF Commercial Paper Rate on such day,
plus (ii) any and all accrued commissions and fees of placement agents, dealers
and issuing and paying agents incurred in respect of such Related Commercial
Paper for such day; and
          (B) for VFCC, for each day, the sum of (i) discount or interest
accrued on its Related Commercial Paper at the VFCC Commercial Paper Rate on
such day, plus (ii) any and all accrued commissions and fees of placement
agents, dealers and issuing and paying agents incurred in respect of such
Related Commercial Paper for such day, plus (iii) other costs associated with
funding small or odd-lot amounts with respect to all receivable purchase
facilities which are funded by Pooled Commercial Paper for such day.
          “Related Commercial Paper” means, for any period with respect to
either Conduit, any Commercial Paper of such Conduit issued or deemed issued for
purposes of financing or maintaining any Loan by such Conduit (including any
discount, yield, or interest thereon) outstanding on any day during such period.
          1.6. The definition of “Pooled Commercial Paper” in Exhibit I to the
Existing Agreement is hereby deleted in its entirety.
          2. Condition Precedent. This Amendment shall become effective as of
the date first above written upon receipt by the Administrative Agent of a
counterpart hereof duly executed by each of the parties hereto.

3



--------------------------------------------------------------------------------



 



          3. Miscellaneous.
          3.1. Except as expressly amended hereby, the Existing Agreement shall
remain unaltered and in full force and effect, and each of the parties hereby
ratifies and confirms each of the Transaction Documents to which it is a party.
          3.2. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE INTERNAL LAWS OF THE STATE OF GEORGIA WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICTS OF LAW.
          3.3. EACH OF THE COMPANIES HEREBY ACKNOWLEDGES AND AGREES THAT:
          3.3.1. IT IRREVOCABLY (i) SUBMITS TO THE NON-EXCLUSIVE JURISDICTION,
FIRST, OF ANY UNITED STATES FEDERAL COURT, AND SECOND, IF FEDERAL JURISDICTION
IS NOT AVAILABLE, OF ANY GEORGIA STATE COURT, IN EITHER CASE SITTING IN FULTON
COUNTY, GEORGIA, IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THE
AGREEMENTS, AND (ii) WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO, THE
DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF AN ACTION OR PROCEEDING
IN SUCH COURTS.
          3.3.2. TO THE EXTENT THAT IT HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM THE JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID TO EXECUTION,
EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, IT HEREBY
IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF ITS OBLIGATIONS UNDER OR IN
CONNECTION WITH THE EXISTING AGREEMENT (OR EXISTING AGREEMENTS) TO WHICH IT IS A
PARTY.
          3.4. This Amendment may be executed in any number of counterparts and
by the different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which when taken together
shall constitute one and the same Amendment.
<Signature pages follow>

4



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have executed this Amendment as
of the date first above written.
ROCK-TENN FINANCIAL, INC., as Borrower

         
By: 
  /s/ JUSTIN MARTORANA     
 
  Name:  Justin Martorana    
 
  Title:    Treasurer    

ROCK-TENN CONVERTING COMPANY, as Servicer

         
By: 
  /s/ GREGORY L. KING    
 
  Name:  Gregory L. King    
 
  Title:    VP, Treasurer, and Assistant Secretary    

5



--------------------------------------------------------------------------------



 



VARIABLE FUNDING CAPITAL COMPANY LLC
BY: WACHOVIA CAPITAL MARKETS, LLC, ITS ATTORNEY-IN-FACT

         
By:
  /s/ DOUGLAS R. WILSON, SR.
 
Name:  Douglas R. Wilson, Sr.    
 
  Title:    Vice President    

6



--------------------------------------------------------------------------------



 



WACHOVIA BANK, NATIONAL ASSOCIATION, as Blue Ridge Agent, a Liquidity Bank and
as Administrative Agent

         
By: 
  /s/ ELIZABETH R. WAGNER    
 
  Name:  Elizabeth R. Wagner    
 
  Title:    Managing Director    

7



--------------------------------------------------------------------------------



 



THREE PILLARS FUNDING LLC

         
By: 
  /s/ DORIS J. HEARN    
 
  Name:  Doris J. Hearn    
 
  Title:    Vice President    

8



--------------------------------------------------------------------------------



 



SUNTRUST CAPITAL MARKETS, INC., as TPF Agent

         
By: 
  /s/ MICHAEL G. MAZA    
 
  Name:  Michael G. Maza    
 
  Title:    Managing Director    

SUNTRUST BANK, as TPF Liquidity Bank

         
By: 
  /s/ STACY M. LEWIS    
 
  Name:  Stacy M. Lewis    
 
  Title:    Vice President    

9